



Exhibit 10.1



FORM RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
ONEMAIN HOLDINGS, INC. 2013 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “RSU Award Agreement”), dated as of [_________],
20[__] (the “Date of Grant”), is made by and between OneMain Holdings, Inc., a
Delaware corporation (the “Company”), and [___________] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Amended and Restated OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (as
may be amended from time to time, the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.


1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
[________] restricted stock units (the “RSUs”) as outlined in Exhibit A hereto,
subject to all of the terms and conditions of Exhibit A hereto, this RSU Award
Agreement and the Plan.


2. Form of Payment. Except as otherwise provided in the Plan or in Section 8
hereof, each RSU granted hereunder shall represent the right to receive one (1)
share of Common Stock (a “Share”), which shall be issued to the Participant
pursuant to the applicable schedule set forth in Exhibit A hereto.


3. Restrictions.


(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in
Exhibit A hereto, this RSU Award Agreement or in the Plan have been otherwise
satisfied, terminated or expressly waived by the Company in writing.


(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c), the Shares subject to the RSUs shall become issuable hereunder
(provided, that such issuance is otherwise in accordance with federal and state
securities laws) in accordance with the applicable provisions set forth in
Exhibit A hereto (the period prior to Share issuance, the “Restricted Period”).


(c) Except as otherwise provided under the terms of the Plan or in Exhibit A
hereto, if the Participant’s employment is terminated for any reason (the
“Termination”), this RSU Award Agreement shall terminate and all rights of the
Participant with respect to RSUs that have not vested shall immediately
terminate. Except as otherwise provided under the terms of the Plan or in
Exhibit A hereto, the RSUs that are subject to restrictions upon the date of
termination shall be forfeited without payment of any consideration, and neither
the Participant nor any of the Participant’s successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.


4. Voting and Other Rights. The Participant shall have no rights of a
stockholder (including the right to distributions or dividends) until Shares are
delivered following vesting of the Participant’s RSUs; provided, that:




--------------------------------------------------------------------------------





(a)    With respect to the period commencing on the Grant Date and ending on the
day immediately prior to July 26, 2019 (the “Amendment Date”), the Participant
shall be eligible to receive an amount equal to the product of (i) the number of
Shares which become deliverable as a result of the vesting of the RSUs pursuant
to Section 3(b) above, and (ii) the amount of cash dividends paid with respect
to an outstanding share of Common Stock during such period, which amount shall
be paid to the Participant on the date such Shares are delivered (provided that
such amount shall not be paid to the extent that any RSUs do not become vested
and Shares are not delivered). No interest or other earnings will be credited
with respect to such payment.
(b)    With respect to the period commencing on the Amendment Date and ending on
the date on which the RSUs are no longer outstanding (whether due to delivery of
shares or forfeiture of the RSUs), the Participant shall be eligible to receive:
(i) an amount equal to the product of (A) the number of Shares subject to
outstanding RSUs on the record date of any cash dividend made with respect to an
outstanding share of Common Stock, and (B) fifty percent (50%) of the amount of
the cash dividend paid with respect to an outstanding share of Common Stock
during such period, which amount shall be paid to the Participant on the date
such Shares are delivered and, if such Shares are not delivered as a result of a
forfeiture of the RSUs, then such amount shall be paid on the vesting date of
the RSUs to which such amounts relate (provided, that, for the avoidance of
doubt, such amount shall be paid even if the underlying RSUs cease to be
outstanding for any reason, including forfeiture, after the record date of such
dividend); and (ii) an amount equal to the product of (A) the number of Shares
subject to the RSUs which become deliverable as a result of vesting to Section
3(b) above and (B) fifty percent (50%) of the amount of cash dividends paid with
respect to an outstanding share of Common Stock with a record date during the
period beginning on the Amendment Date and ending on the date on which such RSUs
are delivered, which amount shall be paid to the Participant on the date such
Shares are delivered (provided, that, such amount shall not be paid to the
extent that any RSUs do not become vested and Shares are not delivered). No
interest or other earning will be credited with respect to such distributions.


5. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


6. No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant’s employment any time for any reason whatsoever, with or without
cause.


7. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant in respect of any sums required or permitted by
federal, state or local tax law to be withheld with respect to the payment of
any RSUs; provided, that, notwithstanding the foregoing, the Participant shall
be permitted, at his or her election, to satisfy the applicable tax obligations
with respect to any RSUs by cashless exercise or net share settlement, pursuant
to which the Company shall withhold from the number of Shares that would
otherwise be issued upon settlement of the RSUs the largest whole number of
Shares with a Fair Market Value equal to the applicable tax obligations.


8. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Award Agreement comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this RSU Award Agreement shall be interpreted and




--------------------------------------------------------------------------------





administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated employment with the Company and its
Affiliates for purposes of this RSU Award Agreement until the Participant would
be considered to have incurred a “separation from service” within the meaning of
Section 409A of the Code. Any payments described in this RSU Award Agreement
that are due within the “short-term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in this RSU Award
Agreement, to the extent that any payment (including Share delivery) is to be
made upon a separation from service and such payment would result in the
imposition of any individual penalty tax and late interest charges imposed under
Section 409A of the Code, such payment shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or upon the Participant’s death, if earlier). The Company makes no
representation that any or all of the payments and benefits under this RSU Award
Agreement comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payments or
benefits. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A of the Code.


9. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


10. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


11. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.


12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


13. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


14. Entire RSU Award Agreement. This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof, and supersedes any other




--------------------------------------------------------------------------------





agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof.


15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


16. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
Your electronic signature of this RSU Award Agreement shall have the same
validity and effect as a signature affixed by your hand.


17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


18. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.




[Signature Page Follows]






































--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.




ONEMAIN HOLDINGS, INC.


By ____________________________


Print Name: _____________________


Title: __________________________














































































[Company's Signature Page to Restricted Stock Unit Award Agreement]








--------------------------------------------------------------------------------











The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.


PARTICIPANT


Signature ____________________


[___________]


Address: _____________________
_____________________












































































[Participant’s Signature Page to Restricted Stock Unit Award Agreement]










--------------------------------------------------------------------------------











EXHIBIT A






[Intentionally left blank]








